                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JOHNATHAN WOODLEY,

                        Plaintiff,

                        v.                                 CAUSE NO.: 2:17-CV-450-TLS

 P.O. ZABRECKY #517 and P.O. SE LETO
 #383, individually, and the CITY OF
 MERRILLVILLE, LAKE COUNTY
 POLICE DEPARTMENT, and LAKE
 COUNTY, INDIANA,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on the Defendant’s, Town of Merrillville, Partial Motion

to Dismiss Plaintiff’s First Amended Complaint [ECF No. 21]. The Defendant moves pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be

granted. For the reasons stated in the order below, the Court GRANTS the Defendant’s Motion.


                                         BACKGROUND

       The Plaintiff, Johnathan Woodley, commenced this action on December 4, 2017 [ECF

No. 1] and filed an Amended Complaint on March 6, 2018 [ECF No. 17]. The Plaintiff alleges

violations of his Fourth and Fourteenth Amendment rights pursuant to 42 U.S.C. §§ 1983 and

1988. The Plaintiff alleges that a police canine attacked him after he was handcuffed and that the

Defendants P.O Zabrecky and P.O. S.E. Leto failed to intervene. (Pl.’s Am. Compl. ¶¶ 11–12.)

The Plaintiff alleges that Defendants Zabrecky and Leto used excessive and unreasonable force

during his arrest. (Id. ¶¶ 17–18.) The Plaintiff’s sole claim against the Town of Merrillville is an
indemnification claim for the alleged misconduct of the Defendants Zabrecky and Leto. (Id.

¶¶21–22.)

        On March 13, 2018, the Defendant Town of Merrillville filed a Motion to Dismiss [ECF

No. 21] pursuant to Federal Rule of Civil Procedure 12(b)(6) and a Memorandum in Support

[ECF No. 22]. The Defendant Town of Merrillville argues that the Plaintiff’s claim should be

dismissed for lack of subject matter jurisdiction, as the Plaintiff’s indemnification claim is not

ripe. (Def.’s Mem. in Supp. of Mot. to Dismiss. at 3.) The Plaintiff did not file a response, and

the time to do so has since passed. 1

                                        LEGAL STANDARD

        “A motion to dismiss pursuant to [Rule] 12(b)(6) challenges the viability of a complaint

by arguing that it fails to state a claim upon which relief may be granted.” Camasta v. Jos. A.

Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014). When reviewing a complaint attacked by

a Rule 12(b)(6) motion, the Court must accept all of the factual allegations as true and draw all

reasonable inferences in the light most favorable to the Plaintiff. Erickson v. Pardus, 551 U.S.

89, 93 (2007). Federal Rule of Civil Procedure 8(a)(2) requires “’a short and plain statement of

the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). However, though a complaint need not contain detailed

facts, surviving a Rule 12(b)(6) motion “requires more than labels and conclusions . . . . Factual

allegations must be enough to raise a right to relief above the speculative level.” Id. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,


1
 Northern District of Indiana Local Rule 7-1 requires that a party must file any response brief to a motion
within 14 days after the motion is served. N.D. Ind. L.R. 7-1(d)(2)(A).
                                                     2
556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Because the purpose of a motion to

dismiss “is to test the formal sufficiency of the statement of the claim for relief[,] the motion is

not a procedure for resolving a contest between the parties about the facts or the substantive

merits of the plaintiff’s case.” 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356 (3d ed.).

                                            ANALYSIS

       The Defendant Town of Merrillville argues that liability has not been established and no

judgment has been entered that would give rise to an indemnification claim. (Def.’s Mem. in

Supp. of Mot. to Dismiss at 4.) Thus, the Defendant argues, the Court lacks subject matter

jurisdiction over the Plaintiff’s indemnification claim. The Plaintiff offered no argument in

response.

       The Court only has subject matter jurisdiction over a case in which the controversy is

ripe, and a claim is unripe if it “rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998)

(internal quotation marks omitted). The Seventh Circuit has repeatedly warned against trying to

resolve questions of indemnity before liability due to ripeness complications. Doe v. City of

Chicago, 360 F.3d 667, 672 (7th Cir. 2004); Lear Corp. v. Johnson Elec. Holdings, Ltd., 353

F.3d 580, 583 (7th Cir. 2003) (“We regularly say that decisions about indemnity should be

postponed until the underlying liability has been established.”); Grinnell Mut. Reinsurance Co. v.

Reinke, 43 F.3d 1152, 1154 (7th Cir. 1995) (“[T]he duty to indemnify is unripe until the insured

has been held liable.”)

       No determination has yet been made as to the Defendants’ liability. At this stage of the

proceedings, the Plaintiff’s indemnification claim against the Defendant Town of Merrillville is



                                                  3
premature as it is not clear that Defendants Zabrecky and Leto will be held liable under any of

the Plaintiff’s alleged claims. See Sowell v. Dominguez, No. 2:09-CV-47, 2011 WL 294758, at

*14 (N.D. Ind. Jan. 26, 2011). The Plaintiff’s claim against the Defendant Town of Merrillville

must be dismissed for lack of subject matter jurisdiction.


                                         CONCLUSION

       For the foregoing reasons, the Court GRANTS the Defendant’s, Town of Merrillville,

Partial Motion to Dismiss Plaintiff’s First Amended Complaint [ECF No. 21]. Count II of the

Plaintiff’s Amended Complaint is DISMISSED WITHOUT PREJUDICE as to the Defendant

Town of Merrillville.


       SO ORDERED on May 24, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                 4
